Title: To Alexander Hamilton from George Beckwith, 2 October 1791
From: Beckwith, George
To: Hamilton, Alexander



Philadelphia, October 2nd. 1791.
Sir.

Having received from Lord Dorchester, a copy of his Lordship’s answer to a late address from deputies of the confederated western nations of indians, I am induced to transmit to you herewith an authenticated copy of that paper for the information of the Executive Government, in the hope that it may have a tendency to dispel the remaining prejudices of individuals, and to promote the peace of the frontiers.
I have the honor to be   Sir,   Your most obedient, and most humble servt
Geo: Beckwith Alexander Hamilton Esqr: &c &c &c
 